DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 9/7/2021 with respect to claims 1-20 rejected under non-statutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, 12 and 14-17 of Patent No. 10,652,440 have been fully considered but they are not persuasive.  The Applicant submits: “[T]he pending claims of the instant application are devoid of features required in the claims of the '440 patent. For example, claim 1 of the '440 patent requires the external heat sink comprising various protrusions extending an entire length of a bottom surface of the hermetically sealed housing. Similar features are required in each of independent claims 8 and 16 of the '440 patent.” (Emphasis added).  
In response, the Examiner respectfully disagrees with the Applicant.  It is clearly seen that “an entire length of a surface of the hermetically sealed housing” in claim 1 of the pending application is broader than “an entire length of a bottom surface
Applicant’s arguments with respect to claims 18-20 rejected under 35 U.S.C 102(a)(1) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection of claims 18-20 has been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, 12 and 14-17 of U.S. Patent No. 10,652,440 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are broader than the Patent claims as discussed below.
Regarding claims 1-4, all limitations of these claims are encompassed by the Patent claims 1 & 7.
Regarding claims 5-9, all limitations of these claims met by the Patent claims 2-6, respectively. 
Regarding claims 10-12, the limitations of these claims are also met by the Patent claim 8.


Regarding claims 18 & 19, the limitations of these claims also met by the Patent claim 16.
Regarding claim 20, this claim is met by the Patent claim 17.
Application Claims
Patent Claims (US 10,652,440)
1. An apparatus comprising: a hermetically sealed housing including an external heat sink integrated with the hermetically sealed housing as a single unit, the external heat sink including protrusions extending up to an entire length of a surface of the hermetically sealed housing; 
a camera disposed within the hermetically sealed housing, the camera including a lens and a motor that physically adjusts the lens; and a graphics processing unit (GPU) coupled to the camera and configured to process image information of an image captured by the camera.  
2. The apparatus of claim 1, wherein the GPU is located within the hermetically sealed 
3. The apparatus of claim 2, wherein the GPU is configured to apply a neural network to recognize patterns of the image information.  
4. The apparatus of claim 2, wherein the external heat sink absorbs heat generated by the GPU.  

5. The apparatus of claim 1, further comprising: an application-specific integrated circuit (ASIC) coupled to the GPU, wherein the ASIC pre-processes the image information of the image captured by the camera.  
6. The apparatus of claim 5, wherein the ASIC pre-processes the image information based on one or more of movement of an object, detection of the object, identification of the object, optical flow, and stereo image processing.  


8. The apparatus of claim 7, wherein the SOM further comprises one or more of: a communication circuit; an input/output (I/O) circuit; a lens driver circuit; a global positioning system (GPS) circuit; an audio input circuit; and a satellite communication circuit.  
9. The apparatus of claim 1, further comprising: another camera disposed within the hermetically sealed housing, wherein the GPU processes image information captured by the other camera.  

10. A camera system comprising: a hermetically sealed housing comprising an external heat sink integrated therewith as a single unit, the external heat sink extending an entire length of a surface of the 
11. The camera system of claim 10, wherein the SOM further comprises a graphics processing unit (GPU) configured to process the pre-process image information.  
12. The camera system of claim 11, wherein the GPU is configured to apply a neural network to recognize patterns of the image information.  



13. The camera system of claim 10, wherein the ASIC pre-processes the image information based on one or more of 

14. The camera system of claim 10, wherein the SOM further comprises one or more of: a wireless communication circuit releasably coupled to the SOM; a wired communication circuit releasably coupled to the SOM; an input/output (1/0) circuit releasably coupled to the SOM; a lens driver circuit releasably coupled to the SOM; a global positioning system (GPS) circuit releasably coupled to the SOM; an audio input circuit releasably coupled to the SOM; and a satellite communication circuit releasably coupled to the SOM.  
15. The camera system of claim 10, wherein each of the plurality of cameras comprises a motor configured to adjust a characteristic of a respective lens, the characteristic including 
16. The camera system of claim 11, wherein the GPU is disposed adjacent to the external heat sink.  

17. The camera system of claim 10, wherein the hermetically sealed housing is substantially cylindrical.  
18. A method for processing image information comprising: capturing an image via a camera disposed in a hermetically sealed housing, the hermetically sealed housing including an external heat sink integrated therewith and extending an entire length of a surface of the hermetically sealed housing; and processing the captured image via a graphics processing unit (GPU) disposed in the hermetically sealed housing; and outputting the processed, captured image.  
19. The method of claim 18, wherein the processing step includes: recognizing, via a 






20. The method of claim 18, wherein the outputting step includes wirelessly transmitting, in real-time over a network, the processed image information via communications circuitry disposed in the hermetically sealed housing.


a first camera disposed within the hermetically sealed housing, 
the first camera comprising: a lens;  and a motor, wherein the motor is to physically adjust the lens;  and 
a graphics processing unit (GPU) coupled to the camera and disposed within the hermetically sealed housing, the GPU is to: process image information of an image 
apply a neural network to recognize patterns of the image information. 
7.  The apparatus of claim 1, wherein the GPU is disposed adjacent to the external heat sink. 


2.  The apparatus of claim 1, further comprising: an application-specific integrated circuit (ASIC) coupled to the GPU, wherein the ASIC is to pre-process the image information captured by the first camera. 
 
3.  The apparatus of claim 2, wherein the ASIC pre-processes the image 
information corresponding to at least one of: movement of an object;  detection 
of the object;  identification of the object;  optical flow;  or stereo image processing. 

wherein the SOM comprises the GPU and the ASIC. 
5.  The apparatus of claim 4, wherein the SOM further comprises at least 
one of: a communication circuit;  an input/output (I/O) circuit;  a lens driver 
circuit;  a global positioning system (GPS) circuit;  an audio input circuit;  or a satellite communication circuit. 
6.  The apparatus of claim 1, further comprising: a second camera disposed 
within the hermetically sealed housing, wherein the GPU is further to process 
image information captured by the second camera. 
8.  A camera system comprising: a hermetically sealed housing comprising an 
external heat sink integrated with the hermetically sealed housing as a single 

entire length of a bottom surface of the hermetically sealed housing;  a 
plurality of cameras disposed within the hermetically sealed housing, each of 
the plurality of cameras comprising: a lens;  and a motor to physically adjust 
the lens of the respective camera of the plurality of cameras;  and a 
system-on-module (SOM) coupled to the plurality of cameras, wherein the SOM 
comprises: an application-specific integrated circuit (ASIC) to pre-process 
image information captured by one or more of the plurality of cameras;  and a 
graphics processing unit (GPU) coupled to the ASIC, wherein the GPU is to: 
process the pre-processed image information;  and apply a neural network to 
recognize patterns of the image information. 

information corresponding to at least one of: movement of an object;  detection 
of the object;  identification of the object;  optical flow;  or stereo image processing. 

11.  The camera system of claim 8, wherein the SOM further comprises at 
least one of: a wireless communication circuit releasably coupled to the SOM;  
a wired communication circuit releasably coupled to the SOM;  an input/output 
(I/O) circuit releasably coupled to the SOM;  a lens driver circuit releasably 
coupled to the SOM;  a global positioning system (GPS) circuit releasably coupled to the SOM;  an audio input circuit releasably coupled to the SOM;  or a satellite communication circuit releasably coupled to the SOM. 


14.  The camera system of claim 8, wherein the GPU is disposed adjacent to 
the external heat sink. 
 
15.  The camera system of claim 8, wherein the hermetically sealed housing 
is substantially cylindrical. 
16.  A method for processing image information comprising: capturing, by a 
camera disposed in a hermetically sealed housing, an image, wherein the 
hermetically sealed housing comprises an external heat sink integrated with the 
hermetically sealed housing as a single unit, wherein the external heat sink comprises various protrusions extending an entire length of a bottom surface of the 
processed image information and the recognized patterns. 
17.  The method of claim 16, wherein the outputting the processed image 
information comprises: wirelessly transmitting, in real-time over a network, 
the processed image information via communications circuitry disposed in the 
hermetically sealed housing. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697